 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDTravelodge Corporation;National Motel Locations, Inc.;Lie,GieHoat and Lie,Njo Lian Hiap, husband andwife as joint tenants;Gordan D. Pearson and EvelynW. Pearson,husband and wife, d/b/aMission ValleyTravelodge and Local Joint Executive Board of CulinaryAlliance and Hotel Service Employees Union Local 402,andWaiters&Bartenders Union Local 500. Case21-CA-7694May 7, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING,BROWN, AND JENKINSOr. April 22, 1968, Trial Examiner James R. Heming-way issued his Decision in the above-entitled proceeding,finding that the Respondents had not engaged in anyunfair labor practices, and recommending that the com-plaint be dismissed in its entirety, as set forth in theattached Trial Examiner's Decision. Thereafter, the Gen-eral Counsel and Charging Party each filed exceptionsto the Trial Examiner's Decision and supporting briefs.The Respondents then filed an answering brief.On January 31, 1969, the National Labor RelationsBoard, having determined that the instant case raisedissues of substantial importance in the administrationof the National Labor Relations Act, as amended,ordered that this case be consolidated with three others'for the purpose of oral argument before the Boardon March 12, 1969. The parties were given permissionto file further briefs. Subsequently, on February 19,1969, the Board extended the date of the oral argumentto April 23, 1969.The Board also invited certain interested parties tofile briefsamici curiaeand to participate in oral argument.Briefswere filed by The Chamber of Commerce ofthe United States; American Federation of Labor andCongressof IndustrialOrganizations; InternationalUnion, United Automobile, Aerospace and AgriculturalImplement Workers; the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica; and the National Federation of IndependentUnions. The Chamber of Commerce of the United States;the International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, and the NationalFederation of Independent Unions did not choose toparticipate in the argument. The National Associationof Manufacturers declined either to file a brief or partici-pate in the argument.The Board has considered the Trial Examiner's Deci-sion, the exceptions and briefs, the oral arguments,and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of theTrial Examiner only to the extent consistent with thefollowing:'Kota Divisionof Dura Corporation,182NLRB No51,HackneyIron & SteelCo182NLRB No 53; andThe William J Burns Internation-al DetectiveAgency182 NLRB No 50The business enterprise currently involved herein isa motel known as Mission Valley Travelodge. In 1961,the Charging Parties, collectively referred to as theUnion, entered into a collective-bargaining agreementwith the Restaurant-Hotel Employer's Council of SanDiego (herein the Association) which was scheduledto terminate on November 1, 1969. In 1963, Del Webbbecame the leasehold owner and operator of the motel,operating under the name Del Webb's Hiway House.On September 1, 1963, Del Webb's Hiway House enteredinto a contract with the Union which was similar tothe Association contract. On May 13, 1964, Del Webb'sHiway House joined the Association and agreed tobe bound by the association-union contract.In October 1966, Del Webb's leased its interest inHiway House to Respondent National Motel LocationsInc., which on October 19, 1966, assigned its leaseholdinterest to a joint venture composed of RespondentNational,Respondents Pearsons and a Mr. and Mrs.Miller.This joint venture operated as Hiway HouseHotel and, on October 21, 1966, it agreed to abideby the association-union contract. It is not clear whetherHiway House Hotel actually joined the Association.When Hiway House Hotel took over the operationof the motel, it also operated an adjoining restaurant,bar, and coffee shop, as had Del Webb. The restaurant,bar, and coffee shop were included under the collective-bargaining agreement. On November 23, 1966, the foodand beverage operations were subleased to A. A. Stadt-miller.On December 29, 1966, Respondent Nationalnotified the Union that the food and beverage operationswould be terminated on December 31. Apparentlybecause of this combination of events the Trial Examinerconcluded that Stadtmiller's interest in the restaurant,bar, and coffee shop ceased as of December 31, 1966.Although there is evidencesuggestingthat all restaurantemployees were, in fact, terminated as of December31, 1966, the record reveals that Stadtmiller was opera-ting the restaurant, bar, and coffee shop as of the timeof the hearing herein. It is unclear as to whether thefood and beverage operations ever ceased for any periodof time. Moreover, the Union does not now claim theemployees of the restaurant, bar, and coffee shop and,at the hearing, it declined to stipulate as to whetherit has continued to represent these employees.On January 25, 1967, the standard Travelodge jointventure agreement involved herein as executed. Theagreement designates Respondent Travelodge as theparty of the first part and provides it with a 25 percentinterest in the motel now known as Mission ValleyTravelodge.Respondent National has a 371 percentinterest, the Respondents Pearsons have 121h percent(National and the Pearsons constituted two of the threepartners in the old joint venture and held a 50 percentinterest therein) and Respondents Mr. and Mrs. Lie,the resident managers of Mission Valley Travelodge,own the remaining 25 percent. Mr. and Mrs. Lie alsoreceive 10 percent of the adjusted room rental receiptsand their living quarters for their services as managers.On February 1, 1967, Respondent National assigned182 NLRB No. 52 TRAVELODGE CORP.itsleasehold interest in the restaurant, bar, andcoffeeshop to Mission Valley Travelodge.The record indicates the following with regard tothe number of employees involved in the various trans-fers.As of December 30, 1966, the combined moteland food and beverage operations had a total of 16employees in categories then claimed by the Union.On December 31, eight employees (all presumablyinvolved in the food and beverage operations) werelaid off.When Mr. Lie assumed control of the moteloperations on January 25, 1967, the record suggeststhat there were 12 persons then employed in categoriesclaimed by the Union. However, the Trial Examinerfound that there were only seven employees involvedin the motel takeover. In this regard, the record indicatesthat the number of maids employed may fluctuate dailydepending upon the number of occupied motel rooms.For the 4 months immediately following itsinception,the new joint venture undertook substantial remodelingand built an addition to the motel. The motel remainedopen continuously, albeit at a curtailed level of opera-tions (70 percent closed the first month, 50 percentthe second, etc.).In the interim, on February 3, 1967, Travelodgereceived, pursuant to the association-union contract,theUnion's remittance form for its insurance fund.Travelodge returned the form with a notation to theeffect that no contract existed between Mission ValleyTravelodge and any union. A subsequent union requestthatTravelodge honor the contract was refused witha denial by Travelodge that it had any contractual obliga-tion.The 8(a)(5) and (1) allegations giving rise to thisproceeding resulted.Here, the Charging Parties propose that the Respond-ents honor a collective-bargainingagreementunder cir-cumstances far different from those involved in ourcompanion opinion inBurns.'The Union seeks to bindthe Respondents to a contract which was executed foran 8-year duration with a multiemployer group. TheRespondents have never sought or been offered member-ship in the Association. The association-union contract,when originally applied, covered both motel and foodand beverage employees. Now, the restaurant, bar, andcoffee shop are operated independently of the motel,which has itself undergone substantial alterations andrenovations. Furthermore, it is not clear whether thefood and beverage operations were ever terminated forany period of time or whether the Union has continuedto represent the employees of the restaurant, bar andcoffee shop. The record is further confused regardingthe number of employees actually involved when theRespondents assumed operational control of the motel.Under all of the circumstances of this case we cannotfind, as inBurns,that there has been that degree ofcontinuity in the employing enterprise which wouldrequire that the Respondents honor the collective-bar-gaining agreement in issue.Thus, in refusing to makethe payments demanded by the Union herein, Respond-RThe William J Burns International DetectiveAgency,supra371ents have not in any manner violated Section 8(a)(5)and (1) of the Act.As we have found that Respondents have not violatedSection 8(a)(5) of the Act, as alleged in the complaint,we shall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby orders that the complaint be, and it herebyis, dismissed.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner: Upon acharge and amended charge filed on August 1, 1967,and on November 9, 1967, respectively, by Local JointExecutive Board of Culinary Alliance and Hotel ServiceEmployees Union Local 402, and Waiters & BartendersUnion Local 500, herein called the Union,against thepersons named in the caption above, herein calledRespondents, a complaint issued on November 30, 1967,alleging that Respondent had engaged in and was engag-ing in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, herein called theAct. On December 14, 1967, the General Counsel issuedan amendment to the complaint. Respondents' answer,filed on January 5, 1968, denied the Board's jurisdictionand denied the alleged unfair labor practices.Pursuant to notice, a hearing was held at San Diego,California, on February 27, 1968, before me.At the close of the hearing, the parties were giventime to file briefs, and this time was subsequently extend-ed to March 27, 1968, at which time briefs were receivedfrom all parties. All have been considered.'From my observation of the witness and upon theentire record in the case, I make the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTSThe personsnamed as Respondents in the captionof this case, on January 25, 1967, executed a standard' [Certain errors in the transcript have been noted and corrected ]On April 2,1967, the undersigned received a motion from the GeneralCounsel to correct the transcript by adding(1)a stipulation and (2)a question by General Counsel's counsel and an answer thereto bythe witness,LieCounselfor Respondents and Counsel for the Unionboth consented to the additions Since all parties concur in the stipulation,Iaccept it, but I find it unnecessary to amend the transcript in orderto receive itAs to the second addition desired,since the GeneralCounsel does not state the portion of the transcript where such questionand answer were omitted by the Reporter,Ideduce that the questionand answer were not actually put and given at the hearing but thatall parties are agreed that the question,if put,would have been answeredby the witness,Lie, as shown in the motion I shall, therefore,acceptthis as a stipulation(since all agree to the additions) without makingany physicalchange in the transcript 372DECISIONSOF NATIONALLABOR RELATIONS BOARDTraveLodge joint.venture agreement to operate a nonre-sidential motel in San Diego,California,under the nameofMissionValleyTraveLodge.During the 12-monthperiod commencing April 1,1967, and projected to March31, 1968,the Respondent derived gross revenue in anamount estimated as between$340,000 and $350,000.The complaint alleges, but the answer denies, thatRespondent,during the same period of time, wouldpurchase or would have purchased,materials valuedin excess of of $50,000 which were or would be shippedfrom points outside the State of California either directlyto Respondent or directly to various firms located withinthe State of California,which in turn would ship thesame materials to Respondent.The General Counseldid not offer any proof of this allegation but restedon the allegation(admitted in the Respondent's answer)thatTraveLodge Corporation(herein calledTraveL-odge),a California Corporation,engaged in the businessof owning and operating motels, licensing individualmotel operators to hold themselves out as operatorsof TraveLodge motels, and forming joint ventures tooperate TraveLodge motels throughout the United Statesand Canada,2annually derived a gross revenue in excessof $500,000 and derived revenue in excess of $50,000from operations outside the State of California. TheRespondent has purchased all of its supplies,with minorexceptions,from Balboa Supply Company, a subsidiaryof TraveLodge.IfTraveLodge's total operations are taken intoaccount,the commerce figures under the Board's formulafor determining whether or not to take jurisdiction wouldeasily be reached.But if the commerce data is to belimited to the MissionValleyTraveLodge,the GeneralCounsel has failed to adduce sufficient evidence to satisfythe Board's dollar requirements.Under the joint ventureagreement,TraveLodge has a 25 percent interest intheMissionValleyTraveLodge.Another 25 percentinterest is owned by husband and wife Lie,who aregiven the management rights, while 12th percent is ownedby another husband and wife team,the Pearsons, and37thpercent is owned by National Motel Locations,Inc., a New York corporation, herein called National.No commerce data was offered concerning National.Although TraveLodge has only a one-fourth interest,itcalls itself"first party" in the joint venture agreement.The remaining joint venturers combined are called sec-ond party,and the agreement gives the first party anequal voice in the conduct of the business subject tostated delegated duties regarding maintenance and opera-tion.Although,by the joint venture agreement, thesecond party has a right to hire,at the expense ofthe joint venture,employees or independent contractorsneeded to maintain the motel in a clean,sanitary,orderly,and neat condition,the hire of other employees (eventhough at the expense of the second party)is subjectto approval of TraveLodge.TraveLodge has the rightto inspect the motel at all resonable times and, uponYThe joint venture agreement shows that the name TraveLodgeisregistered not only in the United States and Canada but also inMexicowritten notice, to assume active management withoutcompensationfor 5 daysin any 3-month period. Thesecond party is required to cooperatewithowners andmanagersof other TraveLodgeinns with regard to com-mon problems and policies and to abide by the operatingpolicydecisions of a majority of the area representativesin their coordinating committee meetings. Managementrights belong to those owning not less than 50 percentinterest,but in the event of a sale by second partyof less than their full interest,TraveLodge has theright to designate who shall manage the motel, occupythemanager'squarters,and receive compensation formanaging the inn.Management rights do not pass tothe personal representative of the second party. In theevent that rights of second party pass to a,personalrepresentative or in the event of a sale of less thana 50 percent interestby secondparties,TraveLodgehas the right to designate who shall manage the motel.The second party is required to accountto TraveLodgedaily forreceipts,disbursements,cash on hand andin bank deposits.All accountbooks arekept at TraveL-odge'saccounting department at El Cajon,California.A guest at anyTraveLodgemay telephone free anyother TraveLodgefor a reservation.Because of thedegree of control reservedto TraveLodgeand becausethe MissionValley TraveLodgeis held out to the publicas one of a chain ofTraveLodgemotels, I find thatcommerce of Respondents'motel should be consideredinconjunction with thatof TraveLodge'sgenerally.Hence,I find thatTraveLodgeand the other Respondentsherein are a single employer within the meaning ofSection 2(2) of the Actand, inasmuch as the commercefacts concerningTraveLodge'alone suffice to meet theBoard's commerce standards,Ifind that the Board hasjurisdiction and that it will effectuate the policies ofthe Act to assertjurisdiction in this case.3II.THE LABOR ORGANIZATION INVOLVEDLocal Joint Executive Board of San Diego (hereincalled the, Union) comprises Waiters and BartendersUnion Local No. 500 (herein called Local 500) andCulinary Alliance and Hotel Service Employees UnionLocal No. 402 (herein called Local 402). The Union,in 1961, entered into a collective-bargaining agreementwith Restaurant-Hotel Employers' Council of San Diego,Inc. (herein called the Association) on, behalf of itsmembers for a term ending November 1, 1969. Thisagreement covered, in addition to others, all motelemployees (housekeeping, service, and maintenance)except employees at the front desk. The Union is alabor organization admitting to membership employeesof Respondent8PacificHosts,Inc-Padre Trails MotelCorp ,156NLRB 1467,Horizon House, etc, 151 NLRB 766 TRAVELODGE CORP.III.UNFAIR LABOR PRACTICESA.TheUnion'sRelation to Respondent's PredecessorsIn 1963, 2 years after the Union signed its agreementwith the Association, Del Webb, operating a chain ofseven to nine motor hotels, became the leasehold ownerand operator of the motel location here involved, anditwas operated under the name of Del Webb's HiwayHouse. On September 1, 1963, Del Webb's Hiway Houseentered into a collective-bargaining agreement similarto that of the Association. Thereafter Del Webb's HiwayHouse became a member of the Association and onMay 13, 1964, the Association gave the Union noticethat Del Webb's Hiway House had joined the Associa-tion.By the terms of the contract, this automaticallybrought Del Webb's Hiway House under the Union-Association collective-bargaining agreement, an agree-ment which contained a union-shop clause. In October1966, Del Webb's leased its interest in the Hiway Housemotel location to Respondent National, who on October19, 1966, assigned its leasehold interest so acquiredto a joint venture composed of National, the RespondentPearsons, and Robert and Victoria Miller, husband andwife. This joint venture called itself Hiway House Hotel.On the same day, October 21, 1966 (according to astipulation received at the hearing), Hiway House Hotelagreed to abide by the terms of the agreement betweenthe Union and the Association, under which Del Webb'sHiway House operated. It does not appear whetheror not Hiway House Hotel was a member of the Associa-tion.The agreement of Hiway House Hotel to a abideby the terms of the Association contract is evidencedby a letter written by the Union to "Mr. Kaneb" incare of Hiway House Motel and confirmed by the signa-ture of E. J Kaneb, who signed "Hi-Way House."According io a stipulation received after the close ofthe hearing, Edward Kaneb was, during the time thatHiway House Hotel operated the motel, an official ofRespondent National.When Hiway House Hotel first took over the operationof the motel, it operated it in conjunction with anadjoining coffee shop, restaurant, and bar, as had DelWebb. The Association contract covered employees ofthose operations as well as employees of the motelproper.On November 23, 1966, Hiway House Hotelsubleased the coffee shop, restaurant, and bar to aman named A. A. Stadtmiller. There is no evidenceas to whether or not Stadtmiller assumed the obligationsof the Union's contract. On December 29, 1966, Nationalwrote to San Diego Bartenders and Culinary WorkersUnion, Local 402 (one of the two unions making upthe Joint Board) stating that because National was losinglarge sums of money in the operation of the restaurant,the restaurant would be permanently closed on December31, 1966, and that National planned no more food orbeverage operations after that date. Seven employeeswere terminated on that date. Stadtmiller's interestapparently died at the same time. The motel employeescontinued to be employed by Hiway House Hotel untilJanuary 25, 1967.B. Respondents'asSuccessors373On the latter date, January 25, 1967, the joint ventureagreement between the individual Respondents was exe-cuted, and the joint venture known as Hiway HouseHotel was dissolved. National, on February 1, 1967,assigned its leasehold interest in the motel to the newjoint venture, known as Mission Valley TraveLodge.The two Lies were designated managers of the MissionValley TraveLodge in the joint venture agreement. Inaddition to their return on their 25 percent interestin the joint venture, the Lies receive 10 percent ofthe adjusted room rental receipts and the manager'squarters for their services as managers.Lie (when used in the singular meaning the husband)notified the motel employees, seven in number, thatthey were terminated but that he was rehiring them.All obligations to the employees were paid by HiwayHouse Hotel up to the date Mission Valley TraveLodgetook over, the books of that joint venture were closedand were sent to National's home office at Rochester,New York.The new joint venture borrowed about $116,000 froma bank and set about the renovation of the motel.In all, it spent close to $150,000 in painting insideand out; installing all new furniture and furnishings;landscaping, including installation of a lawn sprinklersystem; the building of a two-story addition (the lowerfloor of which became the managers' apartment); theaddition of a swimming pool and new telephone equip-ment.During the period of renovation, the motel was70 percent closed for one month and then graduallywas opened. At the end of the second month, about50 percent was closed. The renovations took about4 months to complete. During this period, the motelemployed only as many employees as were neededto keep up the curtailed operations.4C.Union's Demand for Performanceand Respondents'RefusalOn February 3, 1967, the Union's remittance formfor its insurance fund' was received by RespondentTraveLodge. Cliff Emery of TraveLodge returned theform with a memorandum saying that "there does notexist a union contract between the Mission Valley Tra-veLodge and any union." This reply was referred bythe Union to its lawyer, who, on March 2, 1967, wroteto Emery at El Cajon, stating:Please be advised that as the successor to Mr.Edward A. [J.?] Kaneb, as the employer signatoryto the current collective-bargaining agreement cov-ering San Diego Hiway House, 1201 Camino delAlthough the motel was partially open to the public, it was only80 to 90 percent occupied'This is a list of employees of the employer, their social securitynumbers, number of shifts worked during the past month, hiring dateof new employees, and termination dates of any terminated Underthe Association contract with the Union, a certain amount of moneyper employee-shift worked was obliged to be remitted to the Union'shealth and welfare insurance fund 374DECISIONSOF NATIONALLABOR RELATIONS BOARDRio," San Diego,California,you are bound to per-form that contract according to its terms for itsduration.Your failure to complete the remittance formspursuant to the trust provisions of that contractis a violation thereof.Our client and this office-on its behalf will enforceitsagreement with you as a successor employeraccording to its terms.You canavoid the expense of appropriateenforcement action by notifying the undersignedof your promptcompliance.Emery referred the foregoing letter toAllan Frostrom,resident counsel ofTraveLodge,who replied:To the bestof our knowledge there is no collec-tive bargaining agreement in force with regard tothe TraveLodgeat 1201 West Hotel Circle, SanDiego. All employees were terminated,and whilesome were rehired,Ido not know how many.The motel is known as the MissionValley TraveL-odge and is owned and operated under the termsof a standardTraveLodgeJoint Venture Agreement.Sincewe have entered into no contract withCulinary Local.402 or the BartendersLocal 500,nor any other union, we must take exception toyourletter.D.The Appropriate Unit, and the Union's MajorityThereinThe General Counselhas notargued theunit questionexcept toallege that a unit limited to the motelemploy,ees, excluding those at the frontdesk,isappropriate.7The complaintalso allegesthatRespondent is a successorto National. The General Counsel's theoryis, therefore,that the contractwas binding on the successor andthat there was arefusal toabide bythe terms of thecontract-not on thetheory,of a request and refusalto bargain for a new agreement.The description ofthe unitand of the Union'smajority therein appearto be offered to conformto the traditional pattern incases under Section 8(a)(5) of theAct, although it isthe failureto abide by the contractthat is alleged tobe the refusal to bargain.Yet, it is difficult here tofind any conformanceto the normal pattern.The unitalleged is a unit of all employees of all members ofthe, Association,but now it is argued thata unit ofRespondents' motel employees is appropriate.The insurance form whichwas returnedby Emeryto the Unionwas not introduced in evidence.I assumethat it was not addressedto TraveLodge but to HiwayHouse, inasmuch as it must havecovered the monthof January 1967, when Hiway Housewas still operatingh If that had been the name of the street earlier,ithad not beenusedsince 1964 or before The address was 1201 W Hotel CircleThe unit alleged by the complaint to be appropriate wasAll employeescoming under the jurisdictionof the Union, includingkitchen andstockroomemployees, lunch and dining room employ-ees, fountain and stand employees,cafeteria employees,bartendersand cocktail lounge employees,bartenders,special short shifts,housekeeping and service department employees and motel em-ployeesthemotel.Hence, that formwould not have been arequest to the Respondents to bargain.The complaintalleges a request to bargain onMarch 2, 1967. Butthe letterwritten bythe Union's counsel toTraveLodgeon March 2, 1967, cannotbe deemedto bea requestto bargain.Itwas a demand for compliancewith thetermsof its contract with HiwayHouse,not a requestotherwisetobargainwith the Union. Nor was thisletter treatedby the General Counselas a request tobargain in the conventional pattern,,because if theUnion's letter ofMarch 2, 1967, had been therequestrelied on, and if thereply of TraveLodge, dated March6, 1967,were to be taken as the refusal to bargain,then itwould havebeen incumbant on the GeneralCounsel to prove the Union'smajority on March 6,1967.No attemptwas made to do so.The GeneralCounsel relied entirely on a presumption of continuedmajority andon the assumption that a successor isboundipso factoby thecontract entered into by thepredecessor.Noalter egotheorywas relied on in thepleading although,in the briefs of the GeneralCounseland the Union, the identity of twoof thefourRespond-entswiththe owners and operators of the previousjointventure werepointed up.Ido not have much doubt thatRespondents weresuccessorstoHiwayHouse Hotel,the previous jointventure.Althougha great dealofmoneywas spenton improvingthe property,the essential nature of thebusiness continuedwith only apartial interruption, andthe employees retainedby Respondents'continued toperform thesame duties.'Although Iincline tothe view thata presumptionof continuedmajority shouldbe indulged in only wherea union establishesitsmajorityproperly in the firstinstance,either byBoard certificationor by a bonafide card check (facts whichare now shown here),thismayno longer be an open question. It has beenheld thata presumption of majority arises from a priorrecognitionand collectivebargainingby a predecessorwithout proofthat the recognition was based on theemployees'choice.10 Thisisnot tosay, however, that,if the facts show affirmativelythat a union-shop contractwas imposed on employeeswho did notchoose tobe represented by a union, the mere existence of acontract would giverise to a presumptionof majority.And ifa union-shop contract is effectedmerely bythe fact thatan employer joins an association of employ-erswho hasagreed that new members would becomebound bythe contract,the coercion of the new member'semployees to join the union under a union-shop clause,can, in my opinion,be justified,ifatall,only onthe basis that the newmember's employeesare absorbed"The ritual ofdischarge and immediate rehire does not alter thefact of continuation of the employment relationship.9MaintenanceIncorporated,148 'NLRB 1299,Valleydale Packers,Inc., ofBristol,' 162NLRB 148610Shamrock Dairy, Inc ,124 NLRB 494 TheBoard presumed thelegality of the recognition and of the contract,because otherwise thepredecessor would have been guilty of an unfairlabor practice. Thismight be called a presumption of continued majority based on a presump-tion of legality of recognitionSee alsoValleydalePackers,Inc , ofBristol,162 NLRB 1486 TRAVELODGE CORP375into a larger existing unit where there is already contractcoverageBefore Del Webb's Hiway House Hotel, Inc , joinedthe Association, it had already executed a union-shopcontract with the Union for employees coming underthe jurisdiction of both locals of the Union This contracthad an expiration date of November 1, 1966, with anautomatic renewal clause unless terminated on 60 days'notice prior to that date The General Counsel andthe Union do not, however, make any contention thatthat contract was still in existenceWhen Del Webb'sHiway House Hotel, Inc , joined the Association in1964, the Association contract apparently was recognizedas superseding the original agreement,and it was theAssociation contract to which Webb's successor, HiwayHouse, agreed to be bound, although that successorwas not shown to be a member of the AssociationAt the time when the successor Hiway House contract-ed separately with the Union, it was, in effect, carvingits employees out of the unit of employees of all Associa-tion employers and establishing a separate unit of itsindividual employees in its restaurant, coffee shop, bar,and motel Again, its employees had imposed on thema union-shop contract with no opportunity to makethe choice of representative for themselvesMy personalfeeling in the matter is that this would be a good timeto give the employees a chance to express themselvesHowever, I find, for reasons hereinafter stated, thatitisunnecessary to pass on the appropriateness ofthe smaller unit or on the question of the Union'smajority eitherE Refusal to BargainThis is not a case where the successor is calledupon to remedy an unfair labor practice of his predeces-sorThe predecessorisnotalleged to have committedany unfair labor practiceNor is it a case of a refusaltonegotiatea new contract The complaint is thatRespondents, as successor to an employer who hadentered into a contract with the Union, are automaticallybound by that contract by virtue of their successorshipIn support of this theory, the General Counsel andthe Union, in their briefs, rely onJohn Wiley & Sonsv Livingston,376 U S 543, andWackenhut Corporationv Plant Guards,332 F 2d 954 (C A 9), which followedWileyNeither of these cases arose as an unfair labor practicecase, however Both were concerned with the survivalof arbitration rights The Union also citesWebster WoodIndustries, Inc ,169NLRB 67 In that case,a unionhad been certified by the Board and had commencednegotiationsbut had not reached a contract The Boardfound a duty on the part of the successor to continueto bargain collectively with the union That case isnot like this, therefore, where the Union in claimingonly that Respondents failed to perform a contractentered intoby their predecessors The Union also citesValleydale Packers, Inc , of Bristol,162NLRB 1486Although the issue was there raised as to whether ornot a successor was bound by its predecessor's collective-bargaining agreement, the Trial Examiner did notdecide the issue in his Decision issued on December15, 1965, but referred that issue to the Board TheBoard decided on February 7, 1967, that in view ofthe expiration of the contract on March 6, 1967, "nouseful purpose would be served in determining theRespondent's liabilities, if any, under its predecessor'scollective-bargaining agreement in this case " In a latercase,Glen Goulding dl bl a Fed-Mart,165NLRB 202,the Trial Examiner was presented with this issue, andin this case he decided that the Respondent was boundby his predecessor's collective-bargaining agreementThe Board in that case said, "While we agree withand adopt the Trial Examiner's findings with respectto Respondent's duty to bargainwe are unwillingon the instant record to hold that the successor employ-er's statutory duty to bargain obligation extends beyondthe fundamental duty to recognize and bargain in goodfaith with the labor organization that has been designatedby the predecessor's employees " The Board went onto state that there were uncertainties in that case thatthe contract had been entered into through arms lengthbargaining, and, since the contract had been signedonly 13 days before the successor took over the business,the contract did not appear to have been implementedThat there is no precedent for the proposition thata successor is bound by virtue of being a successorto give effect to a collective-bargaining agreement enteredinto between the predecessor and the employees' collec-tive-bargaining representative just by virtue of successor-ship to the business is clear, but even in cases wherethe issue has heretofore been raised there was a chargeof refusal to bargain aside from the refusal to giveeffect to the contractIfind a distinction between an alleged breach byRespondents of a contract made by their predecessorand a breach of a statutory duty to bargain The formeris based solely on the contract and successor relationshipThe latter is based on a statutory duty to meet withthe Union and to negotiate a collective bargaining agree-mentThe Board has been given no authority to enforcecontracts as such If the Union has a contract withtheRespondents at all, a forum is provided in theFederal District Courts under Section 301 of the Act,or in a State court InCharles Dowd Box Co v Courtney,368 U S 502, the Court said, with reference to thehistory of Section 301 of the ActThe bill which the Senate originally passedcontained a provision making a breach of a collec-tive-bargaining agreement an unfair labor practicesubject to the jurisdiction of the National LaborRelations Board, S 1126, 80th Cong , 1st Sess ,§§8(a)(6)8(b)(5)as well as a provision conferringjurisdiction upon the Federal Courts over suitsfor violation of collective-bargaining agreementsIn conference, however, it was decided to makecollective-bargaining agreements enforceable onlyin the courts `Once parties have made a collective-bargaining contract,' the conference report stated,`The enforcement of that contract should be left 376DECISIONSOF NATIONALLABOR RELATIONS BOARDto the usual processes of the laws and not tothe outcome of the case I find that there is involvedthe NationalLaborRelations Board'H R Confhere only an alleged breach of contract and not a refusalRep No 510, 80th Cong , 1st Sess , p 42to bargain within the meaning of Section 8(a)(5) ofthe ActThe additional circumstance that a successor to heUpon the foregoing considerations,I recommend thatemployer contractor is involved is not enough to alterthe complaint be dismissed in its entirety